DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 6/8/20 has been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically, claim 1 is indefinite because it is unclear whether the second instance of “an elastomer frame,” found in the second indented limitation, is a different elastomer frame from that of the preamble, or if it is in fact the elastomer frame of the preamble. It appears, in light of the specification, that the second instance of “an elastomer frame” is in fact the same elastomer frame of the preamble.

The limitation to “a discharge flow field provided in the form of a sheet bonded at the rim of the insert and an interface thereof while being thermally bonded” is indefinite because it is unclear whether the sheet forming the discharge flow field is integral to the elastomer frame. In light of the specification, it does appear that the sheet of the limitation;
The limitation to “a discharge flow field provided in the form of a sheet bonded at the rim of the insert and an interface thereof while being thermally bonded” is indefinite because it is unclear which interface is referenced;
The limitation to “a discharge flow field provided in the form of a sheet bonded at the rim of the insert and an interface thereof while being thermally bonded” is indefinite because it is unclear which components are thermally bonded and where the bonds are formed.
The limitation to “along a longitudinal direction at a widthwise edge” is indefinite because it is unclear whether the direction/edge is directed to the direction in which water is discharged or to the location of discharge flow field relative to the insert.

Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically, the limitation to “wherein the discharge flow field is formed to be distinguished from the through hole to directly communicate the first diffusion part with the second diffusion part” is unclear because it cannot be determined whether the discharge flow field is formed to directly through hole is made to directly communicate the first diffusion part with the second diffusion part.

Claim Interpretation
For the purpose of expediting prosecution, Figure 3A was used as a depiction of the structural relationships of the components of claim 1. Further the “thermally bonded” limitation is interpreted as being directed to bonding of the sheet portion of the elastomeric frame to the edge of the MEA and gas diffusion layer, as discussed in [0049] of the published application.
The limitations to the discharge flow field “for discharging generated water” is given patentable weight. While the functional language does not necessarily positively recite the purpose of the discharge flow field, the examiner finds that the flow field is interpreted as a water discharge flow field since other discharge would be provided to outlets within the fuel cell system as is conventionally known.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bonsel (US 6,852,440) teaches an elastomeric cell frame, or seals (5,6), which forms a water discharge flow field, or gap in which product water (14) collects (Figure 2, column 2 lines 49-61). However, Bonsel fails to teach or fairly suggest the structure of claim 1 as interpreted in light of the instant disclosure, see above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALIX ECHELMEYER EGGERDING whose telephone number is (571)272-1101. The examiner can normally be reached 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALIX E EGGERDING/Primary Examiner, Art Unit 1729